Case 5:20-cv-00515-EEF-JPM Document 11 Filed 02/03/21 Page 1 of 1 PageID #: 70



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 PETER EUGENE HALEY,                        CIVIL DOCKET NO. 5:20-CV-515-P
 Petitioner

 VERSUS                                     JUDGE FOOTE

 WARDEN,                                    MAGISTRATE JUDGE PEREZ-MONTES
 Respondent

                                       JUDGMENT

           For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein (ECF No. 9), and after a de novo review of the record, including the

Objection filed by Petitioner (ECF No. 10), having determined that the findings and

recommendation are correct under the applicable law;

           IT IS ORDERED that the Petition (ECF No. 1) is hereby DENIED and DISMISSED

WITH PREJUDICE as time-barred. See 28 U.S.C. § 2244(d). Petitioner’s argument regarding

the timeliness of his petition fails because even if the Magistrate Judge did erroneously find

that the statute of limitations began running before the thirty days during which Petitioner

could have appealed the outcome of his state post-conviction relief, the habeas petition

was still filed nineteen days late.    Further, Petitioner has failed to make the requisite

showing that he diligently pursued his rights such that he may be entitled to equitable

tolling.
                                                                  2nd
           THUS DONE AND SIGNED at Shreveport, Louisiana, on this ____ day of February,

2021.

                                           _____________________________________
                                           ELIZABETH E. FOOTE
                                           UNITED STATES DISTRICT JUDGE
